UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1605


ADRIENNE L. MCADORY,

                    Plaintiff - Appellant,

             v.

VAIL TECHNOLOGIES,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00886-LMB-TCB)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrienne L. McAdory, Appellant Pro Se. Brittney Renee McClain, Craig Benson
Young, KUTAK ROCK, LLP, Washington, D.C., for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrienne L. McAdory appeals the district court’s order granting summary

judgment to Vail Technologies (“Vail”) on McAdory’s pregnancy discrimination claim.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because McAdory’s informal brief does not challenge the district court’s

alternative holdings that she failed to establish her prima facie case or that Vail’s

legitimate, nondiscriminatory reason for terminating the subcontract was a pretext for

discrimination, McAdory has forfeited appellate review of the court’s order. See Brown

v. Nucor Corp., 785 F.3d 895, 918 (4th Cir. 2015); Williams v. Giant Food Inc., 370 F.3d
423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2